Case 5:14-cv-00237-RBD-PRL Document 143 Filed 03/08/21 Page 1 of 2 PageID 1308




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   OCALA DIVISION

 KIRSTIN SCONIERS,

        Plaintiff,

 v.                                                              Case No: 5:14-cv-237-RBD-PRL

 FNU LOCKHART,

        Defendant.


                                              ORDER

        Plaintiff, now proceeding pro se, initiated this case by filing a civil rights complaint.

 The operative compliant is his Second Amended Complaint. (Doc. 131). The remaining

 issues are whether Defendant Lockhart used excessive force in violation of the Eighth

 Amendment when he pepper-sprayed and used a take-down maneuver on Plaintiff and

 whether Defendant Lockhart sexually assaulted Plaintiff.

        Pending before the Court is a Joint Motion for a Telephonic Hearing on Pending

 Motions. (Doc. 137). The Motion (Doc. 137) is GRANTED to the extent that a Virtual Status

 Conference, attended by Plaintiff and Defendant’s Counsel, was held on March 5, 2021.

        Also pending is Defendant’s Motion to Extend Mediation and Discovery Deadlines.

 (Doc. 135). On May 27, 2020, the Court’s Case Management and Scheduling Order

 (“CMSO”) was entered setting the case’s important deadlines. (Doc. 123). Upon due

 consideration, the Motion (Doc. 135) is GRANTED to the extent set forth below and the

 listed deadlines are updated as follows1:


 1
  While Defendant requested later dates, it does not appear that the remaining discovery in this case
 would be substantial.
Case 5:14-cv-00237-RBD-PRL Document 143 Filed 03/08/21 Page 2 of 2 PageID 1309




     •   Completion of Discovery – June 1, 2021.

     •   Summary Judgment, Daubert, and Markman Motions – July 1, 2021.

     •   Mediation2 Deadline – September 1, 2021.

 The balance of the CMSO remains unchanged and in full effect.

         IT IS SO ORDERED.

         DONE AND ORDERED at Ocala, Florida, this 8th day of March 2021.




 Copies to:      Pro Se Plaintiff
                 Counsel of Record




 2
  If the parties are agreeable to a mediation before a magistrate judge before (in addition to or in lieu
 of an agreed to mediator), they can request that one be scheduled.


                                                    2
